Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2022 has been entered.  Claim 1 is amended; claims 11-19 are withdrawn from consideration as being drawn to non-elected invention; and claims 22-23 are cancelled.  Accordingly, claims 1-21 and 24 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 1-10, 20-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al (US 5,981,029) in view of Shiina (US 2005/0089656 A1), and Li et al (WO 2015/178856 A1).
It is noted that WO 2015/178856 A1 (WO) is being utilized for date purposes. However, US equivalent for WO, namely, Li et al (US 2017/0183468 A1) is referred to in the body of the rejection below.  All column and line citations are to the US equivalent
Regarding claims 1, 20-21 and 24, Harada et al disclose a gas barrier film containing inorganic stratified particles (abstract).  See example 8, wherein montmorillonite (i.e. reads on silicate in present claims 1, 20 and 21) is dispersed in water to provide solution A1 which was subjected to mechanical dispersing operation.  To this was added a solution of ɣ-(2-aminoethyl)aminopropyl-trimethoxysilane (i.e. reads on silane coupling agent in present claim 1), followed by dispersing operation with a homogenizer.  Then it was mixed with a solution B prepared in example 1 comprising water soluble or water dispersed polymer (i.e. reads on polymer emulsion in water), followed by dispersing operation with a homogenizer (col. 15, lines 35-52).  Examples of water soluble or water dispersible high polymer includes polyhydroxyethyl methacrylate (col. 3, lines 19-30).  The mixing of inorganic stratified particles to water soluble or water dispersible high polymer in the coating of a film is 1/99 to 60/40 (col. 6, lines 49-54) which overlaps with the weight ratio of silicate to polymer in present claims 1 and 24.
Harada et al differs with respect to the species of hydrophobic polymer; and are silent with respect to composition comprising at least two silane coupling agents being different and which are reactive with said silicate and/or polymer emulsion.
Regarding species of hydrophobic polymer, Shiina et al disclose lamination product containing a barrier layer made of a resin and an inorganic lamellar compound (abstract).  As a resin for barrier layer, any resin which can function as a binder for the inorganic lamellar compound, such as polyvinyl chloride resins and the like, can be used (paragraph 0067).  A resin which has barrier properties to steam and water such as polyvinylidene chloride resin are usable (paragraph 0107).  Therefore, in light of the teachings in Shiina, it would have been obvious to one skilled in art prior to the filing of present application to include any of the resins, including polyvinylidene chloride resin, for providing barrier properties, absent evidence to the contrary.
Regarding at least two silane coupling agents being different and which are reactive with said silicate and/or polymer emulsion, Li et al in the same field of endeavor teach a composition comprising polymer composite suspension comprising acrylic copolymer, clay or silane modified clay (abstract).  A mixture of (3-aminopropyl) trimethoxysilane and (3-glycidoxypropyl) trimethoxysilane are preferred to achieve good bonding strength (paragraph 0040).  Therefore, in light of the teachings in Li et al in the same field of endeavor and given that Harada et al uses silane coupling agent in an exemplary embodiment, it would have been obvious to one skilled in art prior to the filing of present application, to include a mixture of two different silane coupling agents, in the composition, of Harada et at in view of Shiina, for above mentioned advantages.  Additionally, given that polymers, silicate and silane coupling agents used in the composition, of Harada et al in view of Shiina and Li et al, are similar to the ones in present application, one skilled in art prior to the filing of present application would have a reasonable basis to expect the silane coupling agents to be reactive with said silicate and/or polymer emulsion, absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claims 2-4, Li et al teach that a mixture of (3-aminopropyl) trimethoxysilane and (3-glycidoxypropyl) trimethoxysilane are preferred to achieve good bonding strength (paragraph 0040) which reads on first and second silane coupling agents contain distinct functional groups in present claim 2, and alkoxy, epoxide and amino functional groups in present claims 3 and 4.
Regarding claim 5, Li et al teach that a mixture of (3-aminopropyl)trimethoxy silane and (3-glycidoxypropyl) trimethoxysilane are preferably used in a ratio of about 1:5 to achieve good bonding strength (paragraph 0040).
Regarding claim 6, Harada et al teach that amine compounds such as silane coupling agents are present in amounts of 0.01 to 40 wt% based on the total weight of the components of the coating (col. 4, lines 47-53).  Li et al teach that silane content in the suspension is between 0.05 to 1.0% by weight (paragraph 0038).
Regarding claim 7, see example 8 of Harada et al, wherein slane coupling agent is added to the suspension comprising montmorillonite, which is then added to a dispersion comprising polymer (col. 15, lines 35-52).  Additionally, claims are written in a product-by-process form.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 8, see example 8, of Harada et al wherein the dispersing operation is conducted with a homomixer (col. 15, lines 35-52).
Regarding claims 9 and 10, Harada et al teach that total weight of inorganic stratified particles and water dispersible polymer is at least 60% based on weight of all the components in a coating (col. 7, lines 3-7).  The mixing of inorganic stratified particles to water soluble or water dispersible high polymer in the coating of a film is 1/99 to 60/40 (col. 6, lines 49-54).  Hence, the wt% of polymer overlaps with that in present claim 9 and wt% of inorganic stratified particles overlaps with the wt% of silicate in present claim 10.

Response to Arguments

The rejections under 35 U.S.C. 103 as set forth in paragraphs 4-6, of office action mailed 12/10/2022, are withdrawn in view of the new grounds of rejection set forth in this office action necessitated by amendment.
While the grounds of rejection are changed, it was still deemed appropriate to address some of the arguments which would be pertinent to new grounds of rejection in this office action (See paragraph 6 below).

Applicant's arguments filed 3/2/2022 have been fully considered but they are not persuasive. Specifically, applicant argues that silicates are generally hydrophilic and tend to aggregate when mixing with an organic polymer and thus limit the intercalation of polymers, especially hydrophobic polymers.  Shiina discloses a barrier layer comprising hydrophobic resins and improves the dispersion between resins and silicates using additives such as dispersant.  Li discloses that monomers with hydrophobic chain such as β-EM can be present to enhance moisture barrier. Harada provides a barrier composition comprising silicates and hydrophilic polymers in the presence of a homogenizer.  A skilled artisan would not have been readily motivated to modify the composition of Li by simply replacing the acrylic monomer of Li with hydrophobic polymer emulsion specially PVDC emulsion; (B) it was unexpectedly discovered that the addition of silane coupling agents provides surprisingly superior barrier properties that could not be predicted from the prior art. It was found that silicates are capable of intercalating the interstitial gaps between the polymer colloids due to exclusion effect of polymers. Silicates in the barrier layer are thus aligned parallel to the coating direction under the shearing force when applying the composition on to a substrate which constitutes a tortuous pathway for both water and oxygen molecules.
With respect to (A), primary reference of Harada et al discloses a barrier coating comprising inorganic stratified particles such as montmorillonite and water dispersible polymers such as hydrophobic polyhydroxyethyl methacrylate.  Hence, it is clear that the Harada et al teaches a barrier layer composition comprising a hydrophobic polymer and a silicate.  Graham v. Deere analysis was done and the references of Shiina in the same field of endeavor teach a composition for a barrier layer comprising hydrophobic polymers such as PVDC and inorganic lamellar compound while Li et al provides the motivation to use a combination of two different silane coupling agents.
With respect to (B), primary reference of Harada et al discloses a barrier coating comprising inorganic stratified particles such as montmorillonite and water dispersible polymers such as hydrophobic polyhydroxyethyl methacrylate and uses a homogenizer as in present application to disperse the inorganic stratified particles in polymer emulsion.  The composition of Harada also includes a silane coupling agent.  Additionally, there is no comparative data in the present application showing that a combination of silane coupling agents is critical to obtaining the low oxygen transmission rate even at high humidity of 80%.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARUNA P REDDY/Primary Examiner, Art Unit 1764